Exhibit 10.2

 

Non-Management Director Compensation Summary

 

Effective at the start of fiscal year 2006, as described in detail below, our
non-management directors (“Outside Directors”) will be compensated as follows
through a combination of cash payments and equity grants:

 

1.               Cash Retainer:

 

Each director will receive $12,500 within two business days after each regularly
scheduled Board meeting.  The Chair of the Audit Committee will receive an
additional $3,750 in connection with each regularly scheduled Board meeting.

 

2.               Equity Grants for All Outside Directors:

 

Each director will receive a grant of options to purchase 22,500 shares of
Staples common stock upon his or her initial election to the Board.  Each
director will also receive grants of options to purchase 4,500 shares of Staples
common stock and 600 shares of restricted Staples common stock for each
regularly scheduled meeting day attended, with each director subject to an
annual maximum aggregate grant of options for 22,500 shares of Staples common
stock and 3,000 shares of restricted stock.  Outside Directors will receive
their equity awards for meeting attendance within two business days after the
relevant meeting date.

 

3.               Equity Grants for the Lead Director/Committee Chairpersons:

 

The lead director will receive a grant for 1,500 shares of restricted Staples
common stock at the end of each fiscal year. Chairs of the Audit, Compensation,
Finance and Nominating and Corporate Governance Committees will be granted 1,200
shares of restricted Staples common stock at the end of each fiscal year.

 

Stock options are granted at an exercise price equal to the fair market value at
the time of grant and vest ratably over four years.  The restricted stock grants
cliff vest at the end of three years.

 

Summary Table

 

Event

 

Payment/Award

Annual Cash Retainer

 

$12,500 per meeting (4 meetings); Audit Committee Chair receives an additional
$3,750 per meeting. Payments are not attendance based.

One-Time Initial Election Award

 

22,500 options

Meeting Attendance (per meeting day)

 

4,500 options (22,500 share annual cap); 600 shares of restricted stock (3,000
share annual cap)

Lead Director

 

1,500 shares of restricted stock

Committee Chairperson

 

1,200 shares of restricted stock

 

--------------------------------------------------------------------------------


 

Through the end of fiscal year 2005, our Outside Directors are compensated
through a combination of cash payments and equity grants described in
Exhibit 10.16 of our Annual Report on Form 10-K for the fiscal year ended
January 29, 2005.

 

--------------------------------------------------------------------------------